Citation Nr: 0427055	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  98-08 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an upper back 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and V.S.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to February 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for a back disability.  This case was previously 
before the Board in October 2000, at which time it concluded 
(under the law in effect at that time) that the veteran's 
claim for service connection was well grounded and remanded 
the claim for additional development of the record.  In March 
2003, the Board again remanded the claim in order to afford 
the veteran the opportunity to testify at a hearing before a 
Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
a disability of the upper back, to include the cervical 
spine.  In this regard, the Board observes that following a 
VA examination in April 2001, the veteran was diagnosed with 
history of chronic back pain in the upper region.  The 
examiner stated that there was no evidence of orthopedic 
pathology.  He opined that the veteran's current physical 
complaints were not likely to be related to the back symptoms 
demonstrated during service.  The examiner was subsequently 
requested by the RO to provide an additional opinion.  He was 
directed to comment on the findings of a magnetic resonance 
imaging of the cervical spine that revealed disc herniation 
of C5-6.  In June 2002, he concluded, after reviewing the 
claims folder, including the examination he performed in 
April 2001, that the veteran did not have a back disability.  
The physician indicated the magnetic resonance imaging of 
June 2000 was of the cervical spine and not the back.  He 
added that a magnetic resonance imaging of the thoracic spine 
was also normal.  He concluded that the veteran did not 
currently have a back disability.  It seems apparent from the 
examiner's comments that he was not addressing whether the 
veteran had any disability of the cervical spine.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  In 
this case, the appellant has not been provided with notice of 
what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claim, and what specific evidence, if any, 
he is expected to obtain and submit, and what specific 
evidence will be retrieved by VA.  Further, he must be 
advised to send any evidence in his possession pertinent to 
the appeal to VA.  The Board notes that the supplemental 
statement of the case issued in July 2002 provided the 
pertinent regulation concerning VA development, but this is 
not sufficient to comply with the requirements of the law.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  All VCAA notice obligations must be 
satisfied in accordance with the decision 
of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent.  Specifically, the 
appellant must be informed of the 
specific information and/or specific 
medical or lay evidence, not previously 
submitted, that is necessary to 
substantiate his claim for service 
connection for an upper spine disability, 
to include the cervical spine, to include 
what specific evidence, if any, he is 
expected to obtain and submit, and what 
specific evidence will be retrieved by 
VA.  Further, he must be advised to send 
any evidence in his possession pertinent 
to the appeal to VA.  

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for upper back 
disability since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder. 

3.  The veteran should then be afforded 
VA examinations by specialists in 
orthopedics and neurology, if available, 
to determine the nature and extent of any 
current upper back disability, to include 
the cervical spine.  The examiner is 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that any current disability 
of the upper back, to include the 
cervical spine, is related to service.  
The rationale for any opinion expressed 
must be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiners 
in conjunction with the examinations.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



			
               S. L. KENNEDY                                       
F. JUDGE FLOWERS
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




